I heartily concur in the decision; but would place it upon a principle of evidence rather than a rule of pleading. I think the party relying on payment must, ordinarily, assume the burden of proof whether he offers evidence under a special plea of payment or by way of the general issue. In the case ofRand v. Hale, 3 W. Va. 495, the court had under consideration the question of whether the plaintiff was required to adduce evidence of his claim where there had been no denial of its original existence by plea of the general issue, defendant having filed only pleas of payment and usury. Also in the case of Shanklin v. Crisamore, 4 W. Va. 134, there was merely a holding that general payment might be proven under the general issue without filing a bill of particulars. The receipt relied on by the defendant in this case was not denied. The only explanation that the plaintiff offered was that it was given for a check of the same amount from Mrs. Cropper to him more than a month previous to the date of the receipt, notwithstanding the check itself showed for what it was issued, and, therefore, served as a receipt for the amount. Moreover, numerous other checks had been given the plaintiff by the defendant on the indebtedness, all of which were prepared to serve as receipts, and in no other instance does the plaintiff claim that a receipt was given for a check. Under these circumstances, the burden was clearly on the plaintiff to explain the strong prima facie case of payment made by the written evidence in the case.